                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

JOSE TURCIOS, D.D.S.                                                                   PLAINTIFF

v.                                   No. 4:17CV00773 JLH

TABITHA CARTER; BRANDON EGGERTH;
JARED MCCAULEY; BRIAN DUNGER;
MICHAEL LUNDY; ANDREA M. CARTER;
DECEMBER SMITH; and SARA MELTON                                                    DEFENDANTS

                                          JUDGMENT

       Pursuant to the Opinion and Order entered separately today, all of the claims of Jose Turcios

against Brandon Eggerth, Jared McCauley and Brian Dunger, as well as his claims against Tabitha

Carter, Michael Lundy, Andrea M. Carter, December Smith and Sara Melton that arise under the

laws and constitution of the United States are dismissed with prejudice. Any claims he has asserted

against Tabitha Carter, Michael Lundy, Andrea M. Carter, December Smith or Sara Melton under

the laws of the State of Arkansas are dismissed without prejudice.

       IT IS SO ORDERED this 22nd day of January, 2019.




                                                     J. LEON HOLMES
                                                     UNITED STATES DISTRICT JUDGE
